Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-17 and 19-21 are pending in the present application with claims 1, 6, 8, and 19 being independent.

Status of Claims
Claims 1-17 and 19-21 were previously pending and subject to a non-final Office Action having a notification date of February 10, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on July 11, 2022 (the “Amendment”) amending claims 1, 2, 4-8, 12, 13, and 19.  The present Final Office Action addresses pending claims 1-17 and 19-21 in the Amendment.

		
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 112(b), 101, and 102 set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, Applicant’s amendments to the claims raise new rejections under 35 USC 103 that are presented herein. 


Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
When currently pending claims 1-17 and 19-21 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, and as supported by relevant case law) and Applicant' s remarks in the Amendment., the claim rejections under 35 USC 101 set forth in the non-final Office Action are now withdrawn.
While independent claims 1, 8, and 19 recite certain limitations that amount to a “mental process” abstract idea because they can be practically performed in the human mind (e.g., with pen and paper) or an “organizing human activities” abstract idea because they relate to managing relations between people, the claims recite additional limitations that amount to a “practical application” of the abstract idea and/or are “significantly more” than the abstract idea.  Specifically, the “additional limitations” of the claims (including, inter alia, the limitations directed to storing the medical information values as a plurality of medical attributes in a plurality of medical objects of at least one medical object type, where each of the medical objects includes an instance of the at least one medical object type, where each instance includes at least one medical attribute of the plurality of medical attributes associated with the at least one medical object type) together with the limitations directed to the at least one abstract idea (collecting and storing medical information and analyzing the stored medical information based on the plurality of medical objects of the at least one medical object type and a mapping that identifies a predefined relationship associated with the medical objects), when viewed as a whole, integrate the at least one abstract idea into a practical application of the at least one abstract idea and/or provide “significantly more” than the at least one abstract idea by improving the functioning of a computer and/or other technology.  MPEP 2106.05(a).
As discussed at least at [0070]-[0084] of the present application as well as in Applicant' s remarks in the Amendment, the recited specific manner of storing the collected medical information values as a plurality of medical attributes in a plurality of medical objects of at least one medical object type and analyzing the medical information based on a mapping of predefined relationships associated with the medical objects advantageously allows the medical information to be managed in a more modular and efficient manner thereby facilitating improved dynamic generation of targeted questions to patients to identify improved insight information.  For instance, as different diagnoses may share one or more common symptoms, the recited medical object storage structure advantageously allows questions regarding such different diagnoses to be asked of a patient based on the at least one common symptom that may otherwise have been missed ([0070] of the present application).  
Furthermore, the above-discussed additional limitations amount to other meaningful limitations beyond generally linking the use of a judicial exception to a particular technological environment.  MPEP 2106.05(e).  Specifically, such limitations are meaningful “because they integrate the results of the analysis into a specific and tangible method that results in the method moving form abstract scientific principles to specific application.”  Id.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102/103
Applicant’s arguments are moot in view of the new grounds of rejection set forth herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “data management system,” “knowledge creation engine,” “healthcare provider engine,” and “insight engine” in claims 1, 2, 4, and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 11-13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0161331 to Oleynik (“Oleynik”) in view of Int’l Pub. No. WO 2015/095343 to Barsoum et al. (“Barsoum”) and U.S. Patent App. Pub. No. 2016/0300015 to Natarajan et al. (“Natarajan”):
Regarding claim 1, Oleynik discloses a system for collecting and analyzing medical data (Fig. 1, [0011], and [0069] illustrate/discuss a system for receiving, analyzing, correlating, and generating a large volume of patients' medical records; collection and analysis of mass amount of patients' objective medical data), comprising: 
a data management system for collecting and storing medical information relating to a user (a global medical data analysis system 10 in Figure 1 for receiving, analyzing, correlating, and generating a large volume of patients' medical records; storing objective medical data for patients), the medical information including data from at least one of an electronic health record (EHR)(electronic medical records data; Figs. 15, 18, Abstract & para [0070]), patient reported outcomes (PROs), one or more biological samples (obtain urine and blood samples for analysis; para [0122] and [0140]), one or more wearable devices (wearable devices; Fig. 18 & para [0010], [0121], [0138], [0139]), one or more sensors configured to collect data relating to a biological condition of the user (sensor 186 is inserted underneath the skin for continuous measurement (e.g. glucose levels); para [0121]), one or more medical devices (a medical device is implanted underneath the patient's skin; para [0010]), and one or more dynamic questionnaires to create a digital representation of the user (process 248 initiated by a consumer for selecting doctor objective data based on a query (questionnaire); display module; para [0130], [0131]); 
wherein the data comprises a plurality of medical information values representative of the medical information (the lab results, medical history, medical equipment examination data of [0070] include medical information values representative of the medical information); 
wherein the data management system is configured to: 
store the plurality of medical information values as a plurality of medical attributes in a plurality of medical objects of at least one medical object type ([0071] discusses storing the patient medical information values in fields (“medical objects”) corresponding to different categories “medical object types” (e.g., patient attributes, presenting symptoms, etc.), where the information values are “medical attributes” (e.g., rash, abdominal pain, fever in the case of the “presenting symptoms” medical object type) when stored in the fields); 
wherein the at least one medical object type comprises: 
a condition type (diseases/diagnoses in [0070]), 
a symptom type (presenting symptoms in [0070]), 
a treatment type (treatment protocols in [0070]), 
...
... 
a lab test type (laboratory tests in [0070]); 
wherein each medical object of the plurality of medical objects comprises an instance of the at least one medical object type (for instance, the fields/objects that accept the “rash,” “fever,” and “abdominal pain” attributes/values are different instances of the “presenting symptoms” medical object type in [0070]), the instance comprising at least one medical attribute of the plurality of medical attributes associated with the at least one medical object type (for example, one instance includes the “rash” attribute of the plurality of attributes associated with the “presenting symptoms” medical object type); and 
		...
a knowledge creation engine in communication with the data management system (intelligence (knowledge) medical engine 14; Figs. 1, 2, Abstract & para [0070]), the knowledge creation engine configured to analyze the stored medical information based at least in part on the plurality of medical objects of the at least one medical object type ... for creating at least one of personalized medical advice for the user (the intelligent medical engine for large-scale computational analysis and correlation with one or more of patients' medical records; the intelligent medical engine includes a store module, an analytical module, whereby the knowledge creation engine generates recommended treatment protocols; Fig. 2, 3A-3B, Abstract & para [0006], [0071], and [0076]; for instance, [0071] discusses how the medical information is analyzed based on the various fields (“medical objects”) of the patient templates (which corresponding to respective “medical object types” as noted above) to generate optimal treatment plans for a patient) and general scientific information relating to a medical condition (the scientific module 76 of engine 14 is configured to generate a new, improved, or synthetic treatment protocol (or treatment plan) associated with a patient's disease; Fig. 2 & para [0071]; again, [0071] discusses how the medical information is analyzed based on the various fields (“medical objects”) of the patient templates (which corresponding to respective “medical object types” as noted above) to generate optimal treatment plans/protocols for a patient)), and 
a display in communication with the data management system and the knowledge creation engine (display module 82 is in communication with the data management system 10 and the knowledge creation engine 14, see Figs. 1, 2 & para [0006], [0071]), the display configured to present a digital representation of the user based on the stored medical information (display module 82 is configured to display information into a computer display such as the objective medical data stored in the central database; para (0071]).
However, Oleynik appears to be silent regarding the medical object types specifically including a procedure type and a provider type and the data management system further specifically being configured to generate a mapping of each medical object of the plurality of medical objects to at least one other medical object of the plurality of medical objects based at least in part on at least one predefined relationship associated with each medical object of the plurality of medical objects such that the knowledge creation engine analyzes the stored medical information based at least in part on... the mapping of each medical object.
Nevertheless, Barsoum teaches ([0015]-[0017] and [0027]) that it was known in the healthcare informatics art to represent medical data (e.g., procedures, medications, labs, etc.) as health data objects (including types such as “procedure,” “lab,” “medication,” etc., per [0035]), to determine relationships (a mapping; represented by connections in whiteboard of Figures 4-5) between the health data objects based on relationship metadata (predefined relationship) and supporting evidence, and to analyze the whiteboard data to provide user-guidelines related to healthcare decisions ([0039]) to enable physicians and other healthcare providers to quickly and effectively interpret clinical data and allows healthcare providers to collect, display, navigate and analyze complex healthcare data easily and intuitively ([0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated a mapping of each medical object of the plurality of medical objects to at least one other medical object of the plurality of medical objects based at least in part on at least one predefined relationship associated with each medical object of the plurality of medical objects such that the knowledge creation engine analyzes the stored medical information based at least in part on the mapping of each medical object in the system of Oleynik as taught by Barsoum to advantageously enable physicians and other healthcare providers to quickly and effectively interpret clinical data thereby facilitating improved decision-making, to allow healthcare providers to collect, display, navigate and analyze complex healthcare data easily and intuitively, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the medical object types of Oleynik to further include a “procedure” type as taught by Barsoum to advantageously further segment the collected medical information thus allowing for additional relationships to be identified and thus additional possible user analyses to be conducted and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Oleynik/Barsoum combination appears to be silent regarding the medical object types specifically including a provider type.
Nevertheless, Natarajan teaches ([0047]) that it was known in the healthcare informatics art to model relationships among service providers, patients, procedures, etc. as data objects, where a “service provider” data object includes personal/professional information about a service provider, and where doing so facilitates analysis of disparate and/or heterogenous healthcare related information ([0039]-[0040]) in the context of various specific “actors” (providers) ([0048]) thereby leading to more fine-tuned analyses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for one of the medical object types of the Oleynik/Barsoum combination to include a provider type as taught by Natarajan to facilitate analysis of disparate and/or heterogenous healthcare related information in the context of various specific “actors” (providers) thereby leading to more fine-tuned analyses and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding Claim 4, the Oleynik/Barsoum/Natarajan combination discloses the system of claim 1, further including an insight engine that is configured to generate insight information for the user using the stored medical information ([0058] of Oleynik discusses how treatments can be generated based on other patients with similar medical history, symptoms, and diseases; accordingly, there is an “insight engine” (e.g., code, instructions, etc.) for analyzing such data), the insight information being at least partially based on user attributes of a subset of users having stored data similar to the user (the parameter data of subgroups (subsets) of a group of patients which share the same or similar values on one or more clinical parameters and who have the same or similar medical outcome to a given treatment; stored data for other patients with similar medical history, symptoms, and diseases; Abstract & para [0007], [0011], [0058] of Oleynik).

Regarding Claim 5, the Oleynik/Barsoum/Natarajan combination discloses the system of claim 4, further including wherein the insight information comprises at least one of aggregated user data (classifying, and matching (aggregating) mass amounts of medical information; stored data for other patients with similar medical history, symptoms, and diseases; Abstract & paras [0006], [0009], [0058], [0072] of Oleynik), health assessments (assessment of the recurrence of potential disease or condition; para [0063], [0064] of Oleynik), personalized medical advice (treatment plan; para [0055], [0056] of Oleynik), customized reports for clinicians (outcome of the analysis sent back to a doctor, nurse, or medical personnel; para [0070] of Oleynik), research results (medical company could make clinical trials or conduct some research concerning a disease to discover a new scientific protocol; para [0075] of Oleynik), user givebacks, and customized reports related to genone/exome sequencing, transcriptomics, metabolomics, proteomics, immunosignature, and microflora/fauna.

Regarding Claim 6, Oleynik discloses a system for aggregating and analyzing data from a community (Fig. 1, [0011], and [0069] of Oleynik illustrate/discuss a system for receiving, analyzing, correlating, and generating a large volume of patients' medical records; collection and analysis of mass amount of patients' objective medical data), comprising: 
a data management system configured to receive and store data from a plurality of users (a global medical data analysis system 10 in Figure 1 of Oleynik for receiving, analyzing, correlating, and generating a large volume of patients' medical records; storing objective medical data for patients), the data relating to medical information and health status information for each of the plurality of users (the global medical data analysis system is for receiving, analyzing, correlating, and generating a large volume of patients' medical records; patient condition profile for each patient; Fig. 1, Abstract & para [0011], [0069], [0134] of Oleynik); 
wherein the data comprises a plurality of medical information values representative of the medical information (the lab results, medical history, medical equipment examination data of [0070] include medical information values representative of the medical information); 
wherein the data management system is configured to: 
store the plurality of medical information values as a plurality of medical attributes in a plurality of medical objects of at least one medical object type ([0071] discusses storing the patient medical information values in fields (“medical objects”) corresponding to different categories “medical object types” (e.g., patient attributes, presenting symptoms, etc.), where the information values are “medical attributes” (e.g., rash, abdominal pain, fever in the case of the “presenting symptoms” medical object type) when stored in the fields); 
wherein the at least one medical object type comprises: 
a condition type (diseases/diagnoses in [0070]), 
a symptom type (presenting symptoms in [0070]), 
a treatment type (treatment protocols in [0070]), 
...
... 
a lab test type (laboratory tests in [0070]); 
wherein each medical object of the plurality of medical objects comprises an instance of the at least one medical object type (for instance, the fields/objects that accept the “rash,” “fever,” and “abdominal pain” attributes/values are different instances of the “presenting symptoms” medical object type in [0070]), the instance comprising at least one medical attribute of the plurality of medical attributes associated with the at least one medical object type (for example, one instance includes the “rash” attribute of the plurality of attributes associated with the “presenting symptoms” medical object type); and 
		...
a processor in communication with the data management system (the system includes a computer system/computing device which includes a processor coupled via a bus or communications medium; para [0169]), the processor configured to perform the steps of 
analyzing the stored data for the plurality of users, based at least in part on the plurality of medical objects of the at least one medical object type ... (the computing device for use in the global medical data analysis system includes a processor for processing information from the memory; para [0169]; also, the intelligent medical engine for large-scale computational analysis and correlation with one or more of patients' medical records; the intelligent medical engine includes a store module, an analytical module, whereby the knowledge creation engine generates recommended treatment protocols; Fig. 2, 3A-3B, Abstract & para [0006], [0071], and [0076]; for instance, [0071] discusses how the medical information is analyzed based on the various fields (“medical objects”) of the patient templates (which corresponding to respective “medical object types” as noted above) to generate optimal treatment plans for a patient); 
generating insight information for at least one of the plurality of users using the analyzed data ([0058] discusses how treatments can be generated based on other patients with similar medical history, symptoms, and diseases; also, [0071] discusses how the medical information is analyzed based on the various fields (“medical objects”) of the patient templates (which corresponds to respective “medical object types” as noted above) to generate optimal treatment plans for a patient), the insight information being at least partially based on user attributes of a subset of the plurality of users having stored data substantially similar to the at least one of the plurality of users (the parameter data of subgroups (subsets) of a group of patients which share the same or similar values on one or more clinical parameters and who have the same or similar medical outcome to a given treatment; stored data for other patients with similar medical history, symptoms, and diseases; Abstract & para [0007], [0011], [0058]); 
wherein the data includes at least one of an electronic health record (EHR) (electronic medical records data; Figs. 15, 18, Abstract & para [0070]), patient reported outcomes (PROs), one or more biological samples (obtain urine and blood samples for analysis; para [0122] and [0140]), one or more wearable devices (wearable devices; Fig. 18 & para [0010], [0121], [0138], [0139]), one or more sensors configured to collect data relating to a biological condition of the user (sensor 186 is inserted underneath the skin for continuous measurement (e.g. glucose levels); para [0121]), one or more medical devices (a medical device is implanted underneath the patient's skin; para [0010]), and one or more dynamic questionnaires to create a digital representation of the user (process 248 initiated by a consumer for selecting doctor objective data based on a query (questionnaire); para [0130], [0131]). 
However, Oleynik appears to be silent regarding the medical object types specifically including a procedure type and a provider type and the data management system further specifically being configured to generate a mapping of each medical object of the plurality of medical objects to at least one other medical object of the plurality of medical objects based at least in part on at least one predefined relationship associated with each medical object of the plurality of medical objects such that the knowledge creation engine analyzes the stored medical information based at least in part on... the mapping of each medical object.
Nevertheless, Barsoum teaches ([0015]-[0017] and [0027]) that it was known in the healthcare informatics art to represent medical data (e.g., procedures, medications, labs, etc.) as health data objects (including types such as “procedure,” “lab,” “medication,” etc., per [0035]), to determine relationships (a mapping; represented by connections in whiteboard of Figures 4-5) between the health data objects based on relationship metadata (predefined relationship) and supporting evidence, and to analyze the whiteboard data to provide user-guidelines related to healthcare decisions ([0039]) to enable physicians and other healthcare providers to quickly and effectively interpret clinical data and allows healthcare providers to collect, display, navigate and analyze complex healthcare data easily and intuitively ([0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated a mapping of each medical object of the plurality of medical objects to at least one other medical object of the plurality of medical objects based at least in part on at least one predefined relationship associated with each medical object of the plurality of medical objects such that the knowledge creation engine analyzes the stored medical information based at least in part on the mapping of each medical object in the system of Oleynik as taught by Barsoum to advantageously enable physicians and other healthcare providers to quickly and effectively interpret clinical data thereby facilitating improved decision-making, to allow healthcare providers to collect, display, navigate and analyze complex healthcare data easily and intuitively, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the medical object types of Oleynik to further include a “procedure” type as taught by Barsoum to advantageously further segment the collected medical information thus allowing for additional relationships to be identified and thus additional possible user analyses to be conducted and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Oleynik/Barsoum combination appears to be silent regarding the medical object types specifically including a provider type.
Nevertheless, Natarajan teaches ([0047]) that it was known in the healthcare informatics art to model relationships among service providers, patients, procedures, etc. as data objects, where a “service provider” data object includes personal/professional information about a service provider, and where doing so facilitates analysis of disparate and/or heterogenous healthcare related information ([0039]-[0040]) in the context of various specific “actors” (providers) ([0048]) thereby leading to more fine-tuned analyses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for one of the medical object types of the Oleynik/Barsoum combination to include a provider type as taught by Natarajan to facilitate analysis of disparate and/or heterogenous healthcare related information in the context of various specific “actors” (providers) thereby leading to more fine-tuned analyses and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding Claim 7, the Oleynik/Barsoum/Natarajan combination discloses the system of claim 6, further including wherein the insight information comprises at least one of aggregated user data (classifying, and matching (aggregating) mass amounts of medical information; stored data for other patients with similar medical history, symptoms, and diseases; Abstract & paras [0006], [0009], [0058], [0072] of Oleynik), health assessments (assessment of the recurrence of potential disease or condition; para [0063], [0064] of Oleynik), personalized medical advice (treatment plan; para [0055], [0056] of Oleynik), customized reports for clinicians (outcome of the analysis sent back to a doctor, nurse, or medical personnel; para [0070] of Oleynik), research results (medical company could make clinical trials or conduct some research concerning a disease to discover a new scientific protocol; para [0075] of Oleynik), user givebacks, and customized reports related to genone/exome sequencing, transcriptomics, metabolomics, proteomics, immunosignature, and microflora/fauna.

Regarding Claim 8, Oleynik discloses a method for collecting and analyzing data (methods, via global medical data analysis system, for receiving, analyzing, correlating, and generating a large volume of patients' medical records; methods for collection and analysis of mass amount of patients' objective medical data; Fig. 1 Abstract & para [0011], [0069]), comprising: 
aggregating medical information relating to a user (classifying medical records into multiple levels of subgroups according to patient clinical parameters; Abstract & para [0006]), the medical information including data from at least one of an electronic health record (EHR) (electronic medical records data; Figs. 15, 18, Abstract & para [00701), patient reported outcomes (PROs), one or more biological samples (obtain urine and blood samples for analysis; para [0122] and [0140]), one or more wearable devices (wearable devices; Fig. 18 & para [0010], [0121], [0138), [0139]), one or more sensors configured to collect data relating to a biological condition of the user (sensor 186 is inserted underneath the skin for continuous measurement (e.g. glucose levels); para [0121]), one or more medical devices (a medical device is implanted underneath the patient's skin; para [0010]), and one or more dynamic questionnaires to create a digital representation of the user (process 248 initiated by a consumer for selecting doctor objective data based on a query (questionnaire); para [0130), [0131]); 
wherein the data comprises a plurality of medical information values representative of the medical information (the lab results, medical history, medical equipment examination data of [0070] include medical information values representative of the medical information); 
wherein the data management system is configured to: 
store the plurality of medical information values as a plurality of medical attributes in a plurality of medical objects of at least one medical object type ([0071] discusses storing the patient medical information values in fields (“medical objects”) corresponding to different categories “medical object types” (e.g., patient attributes, presenting symptoms, etc.), where the information values are “medical attributes” (e.g., rash, abdominal pain, fever in the case of the “presenting symptoms” medical object type) when stored in the fields); 
wherein the at least one medical object type comprises: 
a condition type (diseases/diagnoses in [0070]), 
a symptom type (presenting symptoms in [0070]), 
a treatment type (treatment protocols in [0070]), 
...
... 
a lab test type (laboratory tests in [0070]); 
wherein each medical object of the plurality of medical objects comprises an instance of the at least one medical object type (for instance, the fields/objects that accept the “rash,” “fever,” and “abdominal pain” attributes/values are different instances of the “presenting symptoms” medical object type in [0070]), the instance comprising at least one medical attribute of the plurality of medical attributes associated with the at least one medical object type (for example, one instance includes the “rash” attribute of the plurality of attributes associated with the “presenting symptoms” medical object type); and 
		...
analyzing the stored data for the plurality of users, based at least in part on the plurality of medical objects of the at least one medical object type ... (the computing device for use in the global medical data analysis system includes a processor for processing information from the memory; para [0169]; also, the intelligent medical engine for large-scale computational analysis and correlation with one or more of patients' medical records; the intelligent medical engine includes a store module, an analytical module, whereby the knowledge creation engine generates recommended treatment protocols; Fig. 2, 3A-3B, Abstract & para [0006], [0071], and [0076]; for instance, [0071] discusses how the medical information is analyzed based on the various fields (“medical objects”) of the patient templates (which corresponds to respective “medical object types” as noted above) to generate optimal treatment plans for a patient); ; and 
generating insight information using the computational knowledge engine (the intelligent medical engine incorporates a learning module for interactively processing and learning of the patient's and other electronic medical records and the prescribed treatment plans; para [0006], [0007), [0070]), the insight information relating to the aggregated medical information for presentation to the user on a display (stored data for other patients with similar medical history, symptoms, and diseases in global medical data analysis system; display module 82 is configured to display information into a computer display such as the objective medical data stored in the central database; para [0007), [0058]), [0071]), the insight information being at least partially based on user attributes of a plurality of users having medical profiles similar to the user (the parameter data of subgroups (subsets) of a group of patients which share the same or similar values on one or more clinical parameters and who have the same or similar medical outcome to a given treatment; stored data for other patients with similar medical history, symptoms, and diseases; Abstract & para [0007], [0011], [0058]).
However, Oleynik appears to be silent regarding the medical object types specifically including a procedure type and a provider type and the data management system further specifically being configured to generate a mapping of each medical object of the plurality of medical objects to at least one other medical object of the plurality of medical objects based at least in part on at least one predefined relationship associated with each medical object of the plurality of medical objects such that the knowledge creation engine analyzes the stored medical information based at least in part on... the mapping of each medical object.
Nevertheless, Barsoum teaches ([0015]-[0017] and [0027]) that it was known in the healthcare informatics art to represent medical data (e.g., procedures, medications, labs, etc.) as health data objects (including types such as “procedure,” “lab,” “medication,” etc., per [0035]), to determine relationships (a mapping; represented by connections in whiteboard of Figures 4-5) between the health data objects based on relationship metadata (predefined relationship) and supporting evidence, and to analyze the whiteboard data to provide user-guidelines related to healthcare decisions ([0039]) to enable physicians and other healthcare providers to quickly and effectively interpret clinical data and allows healthcare providers to collect, display, navigate and analyze complex healthcare data easily and intuitively ([0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated a mapping of each medical object of the plurality of medical objects to at least one other medical object of the plurality of medical objects based at least in part on at least one predefined relationship associated with each medical object of the plurality of medical objects such that the knowledge creation engine analyzes the stored medical information based at least in part on the mapping of each medical object in the system of Oleynik as taught by Barsoum to advantageously enable physicians and other healthcare providers to quickly and effectively interpret clinical data thereby facilitating improved decision-making, to allow healthcare providers to collect, display, navigate and analyze complex healthcare data easily and intuitively, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the medical object types of Oleynik to further include a “procedure” type as taught by Barsoum to advantageously further segment the collected medical information thus allowing for additional relationships to be identified and thus additional possible user analyses to be conducted and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Oleynik/Barsoum combination appears to be silent regarding the medical object types specifically including a provider type.
Nevertheless, Natarajan teaches ([0047]) that it was known in the healthcare informatics art to model relationships among service providers, patients, procedures, etc. as data objects, where a “service provider” data object includes personal/professional information about a service provider, and where doing so facilitates analysis of disparate and/or heterogenous healthcare related information ([0039]-[0040]) in the context of various specific “actors” (providers) ([0048]) thereby leading to more fine-tuned analyses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for one of the medical object types of the Oleynik/Barsoum combination to include a provider type as taught by Natarajan to facilitate analysis of disparate and/or heterogenous healthcare related information in the context of various specific “actors” (providers) thereby leading to more fine-tuned analyses and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding Claim 11, the Oleynik/Barsoum/Natarajan combination discloses the method of claim 8, further including wherein the insight information comprises unique information for a user at least partially based on information from the plurality of users with similar medical profiles (identity of the patient, for example, the patient's legal name, social security number, fingerprints (unique information); separating a group of patients into subgroups based on finding patients with shared values of one or more parameters (e.g. age, gender, weight, cholesterol level, blood glucose level, white-cell count, etc.) and who have resulted in the same or similar response to at least one treatment; para [0045], [0049] of Oleynik).

Regarding Claim 12, the Oleynik/Barsoum/Natarajan combination discloses the method of claim 11, further including wherein the insight information comprises at least one of aggregated user data (classifying, and matching (aggregating) mass amounts of medical information; stored data for other patients with similar medical history, symptoms, and diseases; Abstract & paras [0006], [0009], [0058], [0072] of Oleynik), health assessments (assessment of the recurrence of potential disease or condition; para [0063], [0064] of Oleynik), personalized medical advice (treatment plan; para [0055], [0056] of Oleynik), customized reports for clinicians (outcome of the analysis sent back to a doctor, nurse, or medical personnel; para [0070] of Oleynik), research results (medical company could make clinical trials or conduct some research concerning a disease to discover a new scientific protocol; para [0075] of Oleynik), user givebacks, and customized reports related to genome/exome sequencing, transcriptomics, metabolomics, proteomics, immunosignature, and microflora/fauna.

Regarding Claim 13, the Oleynik/Barsoum/Natarajan combination discloses the method of claim 11, further including  wherein the insight information comprises a visual representation of a disease (each visual representation is associated with a listed medical condition (disease); para [0143] of Oleynik), a user's life strategy (improve a patient's quality of life by data compiled and stored in the computer system and made accessible to all health care providers; para [0059], [0062] of Oleynik), or other information collected and/or processed by the computational knowledge engine (the intelligent medical engine is configured to perform analytical processes on the received electronic medical records by comparing, based on a set of parameters, the electronic medical records with the data that has previously been stored in the central database; Abstract & para [0070] of Oleynik), and is presented to a user to visually convey an understanding of their condition/illness or health status (the patient can opt to install a smartphone monitoring application by which the data can be displayed; the analyzed data is sent to the patient's smartphone to update/refresh the overview or a dashboard display by smartphone monitoring application; sent data of the patient of the reading for action decision; para [0120], [0131] of Oleynik).

Regarding Claim 16, the Oleynik/Barsoum/Natarajan combination discloses the method of claim 8, further including using a phenotype measurement system to determine which data to collect (a sensor 186 is inserted underneath the skin for continuous measurement (e.g. glucose levels) and the data is sent to the continuous monitoring device; para [0121] of Oleynik). 

Regarding Claim 17, the Oleynik/Barsoum/Natarajan combination discloses the method of claim 8, further including wherein the phenotype measurement system is configured to determine state changes in a status of the user for triggering the collection of biological samples (a sensor 186 is inserted underneath the skin for continuous measurement (e.g. glucose levels) and the data is sent to the continuous monitoring device; para [0121] of Oleynik).

Regarding Claim 19, Oleynik discloses a method for collecting and analyzing data (methods, via global medical data analysis system, for receiving, analyzing, correlating, and generating a large volume of patients' medical records; methods for collection and analysis of mass amount of patients' objective medical data; Fig. 1 Abstract & para (0011], [0069]), comprising: 
aggregating medical information relating to a plurality of users (classifying medical records into multiple levels of subgroups according to patient clinical parameters; Abstract & para [0006 ]), the medical information including data from at least one of an electronic health record (EHR) (electronic medical records data; Figs. 15, 18, Abstract & para [0070]), patient reported outcomes (PROs), one or more biological samples (obtain urine and blood samples for analysis; para [0122] and [0140]), one or more wearable devices (wearable devices; Fig. 18 & para [0010], [0121], (0138], [0139]), one or more sensors configured to collect data relating to a biological condition of the user (sensor 186 is inserted underneath the skin for continuous measurement (e.g. glucose levels); para [0121]), one or more medical devices (a medical device is implanted underneath the patient's skin; para [0010]), and one or more dynamic questionnaires (process 248 initiated by a consumer for selecting doctor objective data based on a query (questionnaire); para [0130], [0131]); 
wherein the data comprises a plurality of medical information values representative of the medical information (the lab results, medical history, medical equipment examination data of [0070] include medical information values representative of the medical information); 
wherein the data management system is configured to: 
store the plurality of medical information values as a plurality of medical attributes in a plurality of medical objects of at least one medical object type ([0071] discusses storing the patient medical information values in fields (“medical objects”) corresponding to different categories “medical object types” (e.g., patient attributes, presenting symptoms, etc.), where the information values are “medical attributes” (e.g., rash, abdominal pain, fever in the case of the “presenting symptoms” medical object type) when stored in the fields); 
wherein the at least one medical object type comprises: 
a condition type (diseases/diagnoses in [0070]), 
a symptom type (presenting symptoms in [0070]), 
a treatment type (treatment protocols in [0070]), 
...
... 
a lab test type (laboratory tests in [0070]); 
wherein each medical object of the plurality of medical objects comprises an instance of the at least one medical object type (for instance, the fields/objects that accept the “rash,” “fever,” and “abdominal pain” attributes/values are different instances of the “presenting symptoms” medical object type in [0070]), the instance comprising at least one medical attribute of the plurality of medical attributes associated with the at least one medical object type (for example, one instance includes the “rash” attribute of the plurality of attributes associated with the “presenting symptoms” medical object type); and 
		...
analyzing the stored data for the plurality of users, based at least in part on the plurality of medical objects of the at least one medical object type ... (the computing device for use in the global medical data analysis system includes a processor for processing information from the memory; para [0169]; also, the intelligent medical engine for large-scale computational analysis and correlation with one or more of patients' medical records; the intelligent medical engine includes a store module, an analytical module, whereby the knowledge creation engine generates recommended treatment protocols; Fig. 2, 3A-3B, Abstract & para [0006], [0071], and [0076]; for instance, [0071] discusses how the medical information is analyzed based on the various fields (“medical objects”) of the patient templates (which corresponds to respective “medical object types” as noted above) to generate optimal treatment plans for a patient); and 
generating research information using the analyzed aggregated medical information (conducting some research and produce one or more recommended treatment plans for the patient by drawing upon a large pool of other patients' objective medical data; para [0075], [0076]), the research information including results of one or more experiments run using the aggregated medical information of a subset of the plurality of users having user attributes related to one another (conducting some research and produce one or more recommended treatment plans for the patients by drawing upon a large pool of other patients' objective medical data and by finding subsets of a population who both have common value(s) on a observable or measurable parameters; para [0077]).
However, Oleynik appears to be silent regarding the medical object types specifically including a procedure type and a provider type and the data management system further specifically being configured to generate a mapping of each medical object of the plurality of medical objects to at least one other medical object of the plurality of medical objects based at least in part on at least one predefined relationship associated with each medical object of the plurality of medical objects such that the knowledge creation engine analyzes the stored medical information based at least in part on... the mapping of each medical object.
Nevertheless, Barsoum teaches ([0015]-[0017] and [0027]) that it was known in the healthcare informatics art to represent medical data (e.g., procedures, medications, labs, etc.) as health data objects (including types such as “procedure,” “lab,” “medication,” etc., per [0035]), to determine relationships (a mapping; represented by connections in whiteboard of Figures 4-5) between the health data objects based on relationship metadata (predefined relationship) and supporting evidence, and to analyze the whiteboard data to provide user-guidelines related to healthcare decisions ([0039]) to enable physicians and other healthcare providers to quickly and effectively interpret clinical data and allows healthcare providers to collect, display, navigate and analyze complex healthcare data easily and intuitively ([0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated a mapping of each medical object of the plurality of medical objects to at least one other medical object of the plurality of medical objects based at least in part on at least one predefined relationship associated with each medical object of the plurality of medical objects such that the knowledge creation engine analyzes the stored medical information based at least in part on the mapping of each medical object in the system of Oleynik as taught by Barsoum to advantageously enable physicians and other healthcare providers to quickly and effectively interpret clinical data thereby facilitating improved decision-making, to allow healthcare providers to collect, display, navigate and analyze complex healthcare data easily and intuitively, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the medical object types of Oleynik to further include a “procedure” type as taught by Barsoum to advantageously further segment the collected medical information thus allowing for additional relationships to be identified and thus additional possible user analyses to be conducted and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Oleynik/Barsoum combination appears to be silent regarding the medical object types specifically including a provider type.
Nevertheless, Natarajan teaches ([0047]) that it was known in the healthcare informatics art to model relationships among service providers, patients, procedures, etc. as data objects, where a “service provider” data object includes personal/professional information about a service provider, and where doing so facilitates analysis of disparate and/or heterogenous healthcare related information ([0039]-[0040]) in the context of various specific “actors” (providers) ([0048]) thereby leading to more fine-tuned analyses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for one of the medical object types of the Oleynik/Barsoum combination to include a provider type as taught by Natarajan to facilitate analysis of disparate and/or heterogenous healthcare related information in the context of various specific “actors” (providers) thereby leading to more fine-tuned analyses and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding Claim 20, the Oleynik/Barsoum/Natarajan combination discloses the method of claim 19, further including wherein the one or more experiments are clinical trials (a medical company could make clinical trials or conduct some research concerning a disease to discover a new scientific protocol; para [0075] of Oleynik). 

Claims 2, 3, 9, 10, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0161331 to Oleynik (“Oleynik”) in view of Int’l Pub. No. WO 2015/095343 to Barsoum et al. (“Barsoum”) and U.S. Patent App. Pub. No. 2016/0300015 to Natarajan et al. (“Natarajan”), and further in view of U.S. Patent App. Pub. No. 2017/0262604 to Francois (“Francois”):
Regarding Claim 2, the Oleynik/Barsoum/Natarajan combination discloses the system of claim 1 but appears to be silent regarding a healthcare provider engine in communication with the data management system and that is configured to generate a healthcare provider preparation document that captures information relating to the stored medical information to present a current state of the user to a healthcare provider before a scheduled appointment with the healthcare provider. 
Nevertheless, Francois teaches that it was known in the healthcare informatics art for a physician (health provider) engine/module to be in communication with a health tracking and management system (Figures 1 and 2 and para [0136]), whereby the physician/healthcare provider engine/module presents a screenshot (healthcare provider preparation document, see Figures 6A-6D and [0348]-[0349]) that captures and presents aggregated medical information (e.g., demographics, diseases, etc.) to present a current state of a user to the healthcare provider before a scheduled appointment (e.g., Figure 6A says “Today’s patients”).  This arrangement advantageously organizes health data and makes it available in a manner that facilitates its use in treating patients or in understanding conditions and outcomes in accordance with the way physicians and researchers think about medicine and human biology as a result of their training and experience ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a healthcare provider engine in communication with the data management system of the Oleynik/Barsoum/Natarajan combination and that is configured to generate a healthcare provider preparation document that captures information relating to the stored medical information to present a current state of the user to a healthcare provider before a scheduled appointment with the healthcare provider as taught by Francois to advantageously organize health data and make it available in a manner that facilitates its use in treating patients or in understanding conditions and outcomes in accordance with the way physicians and researchers think about medicine and human biology as a result of their training and experience and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding Claim 3, the Oleynik/Barsoum/Natarajan combination discloses the system of claim 1 but appears to be silent regarding wherein the one or more dynamic questionnaires includes a plurality of questions determined by a rules engine based on the stored medical information. 
Nevertheless, Francois teaches that it was known in the healthcare informatics art to obtain patient data through an interactive health evaluation (questionnaire) that is based on an algorithm that applies a set of rules that map from a condition and a subset of material patient characteristics to a set of directions for managing the condition, whereby questions can be adjusted patient on patient characteristics/stored medical information (para [0017], [0038], [0162], [0187], [0188]) which advantageously assists physicians in treating their patients and assists patients in understanding and engaging in their own health care ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one or more dynamic questionnaires of the Oleynik/Barsoum/Natarajan combination to include a plurality of questions determined by a rules engine based on the stored medical information as taught by Francois to advantageously assist physicians in treating their patients and assist patients in understanding and engaging in their own health care and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding Claim 9, the Oleynik/Barsoum/Natarajan combination discloses the method of claim 8 but appears to be silent regarding wherein the one or more dynamic questionnaires includes a plurality of questions determined by a rules engine based on the aggregated medical information. 
Nevertheless, Francois teaches that it was known in the healthcare informatics art to obtain patient data through an interactive health evaluation (questionnaire) that is based on an algorithm that applies a set of rules that map from a condition and a subset of material patient characteristics to a set of directions for managing the condition, whereby questions can be adjusted patient on patient characteristics/aggregated medical information (para [0017], [0038], [0162], [0187], [0188]) which advantageously assists physicians in treating their patients and assists patients in understanding and engaging in their own health care ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one or more dynamic questionnaires of the Oleynik/Barsoum/Natarajan combination to include a plurality of questions determined by a rules engine based on the aggregated medical information as taught by Francois to advantageously assist physicians in treating their patients and assist patients in understanding and engaging in their own health care and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding Claim 10, the Oleynik/Barsoum/Natarajan/Francois combination discloses the method of claim 9, further including wherein the rules engine determines an order of the plurality of questions ([0162], [0177], [0188] of Francois discusses how a priority/order of questions presented to a patient can be adjusted based on their characteristics/medical data which would advantageously presented more focused questions to a patient relevant to their particular data/condition thereby leading to improved treatments for the patient; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the rules engine to determine an order of the plurality of questions in the system of Oleynik as taught by Francois to advantageously present more focused questions to a patient relevant to their particular data/condition thereby leading to improved treatments for the patient and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

	Regarding Claim 14, the Oleynik/Barsoum/Natarajan combination discloses the method of claim 8 but appears to be silent regarding generating a healthcare provider preparation document that captures information relating to the aggregated medical information to present a current state of the user to the healthcare provider before a scheduled appointment with the healthcare provider. 
Nevertheless, Francois teaches that it was known in the healthcare informatics art for a physician (health provider) engine/module to be in communication with a health tracking and management system (Figures 1 and 2 and para [0136]), whereby the physician/healthcare provider engine/module presents a screenshot (healthcare provider preparation document, see Figures 6A-6D and [0348]-[0349]) that captures and presents aggregated medical information (e.g., demographics, diseases, etc.) to present a current state of a user to the healthcare provider before a scheduled appointment (e.g., Figure 6A says “Today’s patients”).  This arrangement advantageously organizes health data and makes it available in a manner that facilitates its use in treating patients or in understanding conditions and outcomes in accordance with the way physicians and researchers think about medicine and human biology as a result of their training and experience ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generates a healthcare provider preparation document that captures information relating to the aggregated medical information to present a current state of the user to a healthcare provider before a scheduled appointment with the healthcare provider in the system of the Oleynik/Barsoum/Natarajan combination as taught by Francois to advantageously organize health data and make it available in a manner that facilitates its use in treating patients or in understanding conditions and outcomes in accordance with the way physicians and researchers think about medicine and human biology as a result of their training and experience and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding Claim 15, the Oleynik/Barsoum/Natarajan combination discloses the method of claim 8 but appears to be silent regarding determining which data to collect and at what frequency and priority using the aggregated medical information. 
Nevertheless, Francois teaches that it was known in the healthcare informatics art for a data collection module to specify at least one type of data element to be collected and timeframe that specifies a frequency of the patient's health data (para [0018], [0022], [0068]) for purposes of monitoring and providing notifications of changes in a patient's health status to the healthcare provider, thereby improving patient health outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined which data to collect and at what frequency and priority using the aggregated medical information in the system of the Oleynik/Barsoum/Natarajan combination as taught by Francois for purposes of monitoring and providing notifications of changes in a patient's health status to the healthcare provider, thereby improving patient health outcomes and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding Claim 21, the Oleynik/Barsoum/Natarajan combination discloses the method of claim 20, further including ... the subset of the plurality of users are determined to be eligible based on the aggregated medical information (patients participating in the clinical trials in [0075] of Oleynik would be “determined to be eligible based on the aggregated data” or else the patients would not be participating in the clinical trials in the first place). 
However, the Oleynik/Barsoum/Natarajan combination appears to be silent regarding communicating with the subset of the plurality of users consent information for participation in the clinical trials.
Nevertheless, Francois teaches ([0010], [0119], [0441]) that it was known in the healthcare informatics art to obtain permission/consent from patients before accessing their information for use in providing services, products, etc. which would advantageously secure patient approval for use of their information thereby limiting possibly illicit use of patient information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have communicating with the subset of the plurality of users consent information for participation in the clinical trials in the system of the Oleynik/Barsoum/Natarajan combination as taught by Francois to advantageously secure patient approval for use of their information thereby limiting possibly illicit use of patient information and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686